Citation Nr: 0519216	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  03-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Baltimore, Maryland Regional Office (RO) of the Department of 
Veterans Affairs (VA), which increased the veteran's 
evaluation for chronic lumbosacral strain from 10 to 20 
percent.  

In May 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  
The transcript is associated with the claims folder and has 
been reviewed.  During the hearing, the veteran submitted 
additional evidence along with a waiver of initial RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that his back disability warrants an 
evaluation in excess of 20 percent.  

In an April 1998 rating decision, the RO granted service 
connection for chronic lumbosacral strain and assigned a 10 
percent disability rating.  In January 2003, the RO increased 
the disability rating to 20 percent.  Subsequently, a 
November 2002 private magnetic resonance imaging scan showed 
degenerative disc disease and mild stenosis of the lumbar 
spine.  

Given that the veteran is service-connected for chronic 
lumbosacral strain and was subsequently diagnosed with 
degenerative disc disease, the Board finds that a more 
contemporaneous VA examination is needed in order to 
ascertain whether degenerative disc disease is a part of the 
service-connected disability.  In a February 2005 memorandum, 
the veteran's representative requested another examination, 
noting that the veteran had not undergone a VA examination 
since December 2002.  The Board observes that there is no 
indication that a neurologic examination was conducted during 
the December 2002 visit.  

Also, effective in September 2003, the rating criteria for 
the evaluation of disabilities involving the spine were 
amended.  These new regulations were published in the Federal 
Register on August 27, 2003 (68 Fed. Reg. 51454-51458).  The 
veteran was provided, in an August supplemental statement of 
the case (SSOC), with the General Rating Formula for Diseases 
and Injuries of the Spine only.  The revised spine 
regulations also include the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Therefore, if the examiner determines that the 
veteran's degenerative disc disease is a part of the service-
connected disability, the RO must provide the veteran with 
the formula for rating intervertebral disc disease and then 
adjudicate his increased rating claim with consideration of 
both new and old criteria in accordance with governing law.  

Finally, the veteran also states that his service-connected 
back disability has interfered with his employment.  The RO 
has not adjudicated the issue of entitlement to an 
extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1). 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be afforded a VA 
spine examination to determine the 
overall picture of his lumbar disability.  
The examiner should review the claims 
folder prior to the examination.  All 
tests and studies, including x-ray 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  The examiner is 
specifically requested to comment on 
whether degenerative disc disease is a 
part of the service-connected disability 
or otherwise related to it.  If so, the 
examiner should comment on the neurologic 
manifestations of the degenerative disc 
disease, including the number of 
incapacitating episodes the veteran has 
experienced over the past year.  The 
claims folder, a copy of this REMAND, and 
a copy of the aforementioned revised 
general rating formula for diseases and 
injuries of the spine must be made 
available to and reviewed by the examiner 
prior to the examinations.  All findings, 
and the reasons and bases should be set 
forth in sufficient detail.

2.  Following the above, the RO should 
re-adjudicate this claim taking into 
consideration the newly obtained evidence 
and with consideration of the old and new 
criteria (including disc disease, if 
appropriate) governing spine 
disabilities, as well as the 
extraschedular criteria under 38 C.F.R. § 
3.321(b)(1) (2004).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655 (2004).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


